Citation Nr: 0824538	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  00-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for a forehead scar.  

3.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  Evidence received since the October 1970 rating decision 
that pertains to the veteran's claim for service connection 
for a back disability is not cumulative of evidence 
previously of record, bears directly and substantially on the 
matter for consideration, and is so significant that it must 
be considered with all the evidence of record in order to 
fairly adjudicate the appeal.  

2.  The veteran's back disability was not caused by his 
active military service.  

3.  The veteran's forehead scar was not caused by his active 
military service.

4.  The veteran does not have a current diagnosis of flat 
feet.  


CONCLUSIONS OF LAW

1.  The October 1970 decision denying service connection for 
a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2007).  
 

2.  New and material evidence has been received since the 
October 1970 rating decision to reopen a claim for service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  Service connection for a back disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

4.  Service connection for a forehead scar is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

5.  Service connection for flat feet is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
provisions regarding notice and development.  38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in July 2003, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO did not issue a notice letter prior to initially 
adjudicating the veteran's claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  But the July 2003 notice letter was 
sent prior to the May 2006, March 2007, and August 2007 
supplemental statements of the case wherein the RO 
readjudicated the claims based on any additional evidence 
that had been received since that initial rating decision.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate notice prior to a 
readjudication cures any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board notes that in a March 2006 letter, the veteran was 
informed that disability ratings and effective dates would be 
assigned if his claims were granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The July 2003 notice letter informed the veteran of what 
constituted new and material evidence.  The veteran was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must bear directly and 
substantially upon the issue for consideration or relate 
directly to substantiation of the claim.  While this notice 
does not provide the veteran with an adequate definition of 
material evidence as specified by the older standard that 
must be applied to his case, there is no prejudice to the 
veteran because, as discussed below, the Board is reopening 
his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, but the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  If there was any deficiency in 
the notice to the veteran, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  In response to the May 2006 
supplemental statement of the case, the veteran indicated he 
had no other information or evidence to submit.  As there is 
no indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A. 

New and Material Evidence

Although the RO treated the veteran's claim as an original 
claim for service connection, without addressing the October 
1970 denial, this decision is not binding on the Board.  The 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

In October 1970, the RO denied the veteran's claim for 
service connection for a back disability.  The veteran did 
not appeal the decision.  Therefore, the October 1970 RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2007).  Thus, 
there must be new and material evidence submitted after the 
final decisions in order to reopen the claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A.  
§ 5108; 38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the October 1970 decision, before 
proceeding further, because the preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The veteran submitted evidence to reopen his claim for a back 
disability in July 1999.  Because the claim was filed before 
August 29, 2001, an older definition of what constitutes new 
and material evidence must be applied.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New and material evidence means not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
38 C.F.R. § 3.165(a) (2007) (amended definition of "new and 
material evidence" effective for claims filed on or after 
August 29, 2001).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the October 1970 denial consists of 
VA treatment records, VA examinations, and private medical 
records.  All the evidence listed above is new, in that it 
has not been submitted to VA before.  The Board finds that 
the evidence is new and material because it bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  Specifically, the veteran submitted a June 2001 
opinion from Dr. J. D., a private position and an undated 
opinion from Dr. J. W., a private physician.  Those opinions 
stated that the veteran's back disability was at least as 
likely as not caused by an in-service fall from a truck.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
a back disability.  38 U.S.C.A. § 5108.  To that extent only, 
the claim is allowed.  The reopened claim will be considered.  
The Board finds that there is no prejudice in considering the 
reopened claim because the veteran's claim was considered on 
the merits by the RO and he received complying notice and 
development of the claim on the merits, and had the 
opportunity to present argument on the merits of the claim.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  For the showing of chronic 
disease in service, there is a required combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997); Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ( layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and may provide sufficient support 
for a claim of service connection.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination medical in nature and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Flat Feet

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The veteran has current diagnoses of a back 
disability and a fibroma on his forehead.  Therefore, he has 
current back and fibroma scar disabilities for the purpose of 
determining whether service connection can be allowed.  

However, he does not have a diagnosis of flat feet.  VA 
podiatry treatment records indicate that he has foot problems 
associated with diabetes mellitus, but not flat feet.  
Treatment reports from May 2003 and August 2003 both 
explicitly state that the veteran does not have flat feet.  
There is no medical evidence of record that provide a 
diagnosis of flat feet.  To the contrary, examining medical 
providers have determined that a diagnosis of flat feet is 
not warranted.  Therefore, the Board finds that the veteran 
does not have a current disability from flat feet and his 
claim must be denied.

Back disability

The veteran asserts that he fell off a truck in service, 
resulting in a back disability.  The veteran's service 
medical records are negative for any diagnosis of or 
treatment for a back injury.  The alleged incident where he 
fell from a truck is not mentioned in the service medical 
records.  The May 1969 service separation examination found a 
normal spine.

The veteran underwent a VA examination in May 2003.  He 
complained of back and neck pain.  The examiner noted that an 
x-ray of his lumbosacral spine taken in June 2001 was normal.  
Upon examination, the veteran was diagnosed with degenerative 
joint disease (DJD) and chronic low back pain.  The examiner 
did not opine as to whether the veteran' back disability was 
caused by his period of service.  

In August 2003, the examiner who performed the May 2003 
examination wrote an addendum to the May 2003 examination 
report.  He stated that the veteran's back examination was 
essentially negative, and that the veteran had DJD and muscle 
spasm, but no signs of degenerative disc disease.  His 
assessment was confirmed by x-rays.  The examiner noted that 
the veteran "recalls injuring his back when he jumped off a 
truck while in Vietnam" and concluded, "[a]pparently, this 
dates back to his military service in Vietnam."  

The Board notes that the word "apparently" is entirely 
speculative and does not create an adequate nexus for the 
purposes of establishing service connection.  Obert v. Brown, 
5 Vet. App. 30 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical evidence which merely indicated that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Utendahl v. Derwinski, 1 Vet. App. 530 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).  Additionally, as the physician was unable 
to provide a definite causal connection, the opinion on the 
issue of etiology amounts to "non-evidence."  Perman v. 
Brown, 5 Vet. App. 237 (1993).  In any event, that opinion 
does not serve to show that it is as likely as not that any 
current back disability was incurred in service.

The use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  Lee v. Brown, 10 Vet. App. 336 (1997), An 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  Here, the physician stated that "[the 
veteran] recalls injuring his back when he jumped off a truck 
while in Vietnam."  In this context, it is clear that the 
examiner bases his opinion upon the veteran's memory of 
falling from a truck.  This context does not provide evidence 
in favor of the veteran's claim, as it is a recording of 
medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).

In April 2006, the veteran underwent a VA spine and 
neurological disorders examination.  The examiner reviewed 
the claims folder prior to the examination, and noted that 
the service medical records were negative for any 
neurological disorders or spine disease.  The examiner opined 
that the veteran's "current back condition is not due to any 
event, injury, or disease from military service.  He has had 
a normal back workup until fairly recently."  The examiner 
went on to state that the veteran had a normal electromyogram 
of his extremities in March 1999, and MRI in November 2005 
which showed multilevel degenerative changes in the lumbar 
spine, without stenosis.  The examiner concluded that without 
evidence of an in-service back injury, it would be 
"illogical" to connect the veteran's spine disability with 
nonexistent complaints from his period of service.  

In May 2007, the veteran underwent a VA examination.  The 
onset of his low back pain was noted to be in 1974, five 
years after the veteran left service.  

In addition to his VA examinations, the veteran submitted a 
June 2001 opinion from Dr. J. D., a private physician, and an 
undated opinion from Dr. J. M., another private physician.  
Both doctors note that the veteran reported falling from a 
truck in service, and concluded that it was "as likely as 
not" that the injury sustained in service caused the 
veteran's back problem.  While these opinions provide some 
probative evidence in favor of the veteran's claim, they 
cannot serve as the basis of a grant of service connection 
because an etiology opinion alone is not sufficient to grant 
service connection if there is no record of the underlying 
injury.  As there is no record of the injury in the veteran's 
service medical records, or in any other records for many 
years following the veteran's separation from service, it 
cannot serve as the basis for an etiology opinion.  In order 
to grant the veteran's claim, there needs to be a current 
diagnosis of a disability, an injury or disease that was 
incurred or aggravated during active military service, and a 
medical nexus linking them.

The Board finds that the April 2006 VA examiner's opinion is 
most persuasive in this case because that opinion was 
rendered based upon examination of the veteran and review of 
medical and service history.  That examiner found that the 
back disability was not due to his service.

In the absence of record of an injury in service, this claim 
cannot be granted.  For these reasons and bases, the 
preponderance of the evidence is against the veteran's claim 
, and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).

Scar

The veteran asserts that the fibroma on his forehead is the 
residual of an insect bite sustained during service.  His 
service medical records are negative for any treatment for an 
insect bite, or any other injury to the forehead.  The May 
1969 service separation examination found his skin 
examination to be normal.

At a May 2003 VA examination, the physician noted that the 
veteran had a residual subcutaneous fibroma on his forehead, 
about 1 centimeter in diameter, very thin, and not 
protruding, which was the result of a reported insect bite.  
In August 2003, the physician who examined the veteran in May 
2003 added an opinion that the veteran's service medical 
records were negative for a forehead injury in service, and 
that the veteran recalled being bitten by an insect in 
service.  The examiner concluded the fibroma was a residual 
of the insect bite.  

In April 2006, the physician who conducted the veteran's 
examination stated that the veteran had a small fibroma on 
his forehead, and that it was not related to fibrotic 
disease.  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  There is no corroborating evidence 
indicating that the veteran sustained an insect bit in 
service.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Here, the 
occurrence of an insect bite in service is not corroborated 
by the service records.  Therefore, the Board finds that 
opinions purporting to relate a current disability to that 
insect bite are not supported by the medical evidence of 
record.

The fibroma is not shown by the evidence of record until May 
2003, approximately 34 years following his separation from 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330 (Fed. Cir. 2000).  That lapse in time weighs 
against a finding of continuity of symptomatology and service 
connection.

The veteran's VA treatment records do not show treatment for 
the fibroma.  There is one opinion stating that it was the 
result of an insect bite.  There is no evidence of this 
incident in the veteran's service records, and no evidence of 
treatment for any forehead trauma or injury.  In the absence 
of evidence showing an in service injury or event to cause or 
aggravate the disability, the Board finds that service 
connection cannot be granted.  For these reasons and bases, 
the Board find that the preponderance of the evidence is 
against the veteran's claim, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518 (1996).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a back disability.  However, 
service connection for a back disability is denied. 

Service connection for flat feet is denied.  

Service connection for a forehead scar is denied.  



____________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


